[Cite as In re T.B., 2021-Ohio-3413.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



                                                   JUDGES:
IN THE MATTER OF:                                  Hon. W. Scott Gwin, P. J.
                                                   Hon. John W. Wise, J.
        T.B.                                       Hon. Earle E. Wise, J.

        K.B.                                       Case Nos. 21 CA 000007 and
                                                             21 CA 000008

                                                   OPINION




CHARACTER OF PROCEEDING:                        Appeal from the Court of Common Pleas,
                                                Juvenile Division, Case Nos. 220 2146
                                                and 220 2147


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                         September 27, 2021



APPEARANCES:

For Appellant Mother                            For Appellee DJFS

DARIN AVERY                                    ASHLEY L. JOHNS
105 Sturges Avenue                             KNOX COUNTY DJFS
Mansfield, Ohio 44903                          117 East High Street
                                               Mount Vernon, Ohio 43050
Guardian Ad Litem
                                                Father
TONIA WELKER
126 East Vine Street                            TROY BELL
2nd Floor                                       840 Lexington Avenue
Mount Vernon, Ohio 43050                        Zanesville, Ohio 43701
Knox County, Case Nos. 21 CA 000007 and 21 CA 000008                                  2


Wise, John, J.

      {¶1}   Appellant-Mother M.B. appeals the March 4, 2021, decision of the Knox

County Court of Common Pleas, Juvenile Division, denying her motion to dismiss the

Complaint in this matter.

      {¶2}   Appellee is the Knox County Department of Job and Family Services.

                            STATEMENT OF THE FACTS AND CASE

      {¶3}   The relevant facts leading to this appeal are as follows.

      {¶4}   Appellant-Mother M.B. and Father T.B. are the biological parents of T.B.

and K.B.

      {¶5}   On or about November 12, 2020, Appellee Knox County Department of Job

and Family Services, Children Services Division ("KCDJFS") filed Complaints alleging

that the minor children T.B. and K.B. were Dependent pursuant to R.C. §2151.04(B)(C)

based upon Mother's Methamphetamine abuse. The trial court issued a scheduling Order

with the following hearing dates: Preliminary Hearing, November 23, 2020; Adjudicatory

Hearing, December 14, 2020; and Dispositional Hearing, January 20, 2021.

      {¶6}   On November 23, 2020, Attorney Devin Trainer entered an appearance as

Counsel for Appellant.

      {¶7}   On December 1, 2020, Attorney Trainer requested a continuance of the

Adjudicatory Hearing "to allow counsel additional time to prepare a defense."

      {¶8}   On December 2, 2020, Counsel for KCDJFS requested the trial court

convert the Adjudicatory Hearing to a Status Conference rather than continue it outright

to address Mother's ongoing Methamphetamine abuse.
Knox County, Case Nos. 20 CA 000007 and 20 CA 000008                                   3


      {¶9}   On December 2, 2020, the trial court converted the Adjudicatory Hearing to

a Status Conference.

      {¶10} On December 10, 2020, Attorney Andrew Wick entered an appearance as

counsel for Appellant and filed a Motion to Continue.

      {¶11} On December 11, 2020, Attorney Wick filed a Waiver of Time, explicitly

waiving the statutory time-period for the adjudicatory and dispositional hearings.

      {¶12} On December 14, 2020, the trial court held a Status Conference and at the

conclusion of that hearing, placed the children in the temporary custody of KCDJFS due

to Mother's four consecutive positive high-level Methamphetamine screens on October 1,

2020; October 26, 2020; November 23, 2020; and December 2, 2020. At this hearing,

Counsel for Appellant and Counsel for Father both advised that their clients explicitly

waived any claims regarding the 90-day statutory time-period so that the trial court had

time to grant the requested continuance. The trial court scheduled the Adjudicatory and

Dispositional Hearings for January 20, 2021.

      {¶13} On December 18, 2020, Counsel for Father, Attorney Derek Demaree, filed

a Motion to Continue and Waiver of Time requesting continuance of the January 20, 2021,

Adjudicatory and Dispositional Hearings.

      {¶14} On December 30, 2020, the trial court granted Attorney Demaree's Motion,

and the court issued a new scheduling Order with the following hearing dates:

Adjudicatory Hearing, January 29, 2021 and Dispositional Hearing, February 26, 2021.

      {¶15} On January 25, 2021, Attorney Darin Avery, entered an appearance as

counsel for Appellant.
Knox County, Case Nos. 20 CA 000007 and 20 CA 000008                                       4


      {¶16} At an Adjudicatory Hearing on January 29, 2021, the trial court found the

children to be Dependent pursuant to R.C. §2151.04(C) based upon the environment

created by Mother's Methamphetamine abuse. As of the date of that hearing, Mother had

produced multiple clean drug screens for KCDJFS, and the Court returned the children

to the custody of Mother with a Protective Supervision Order.

      {¶17} On February 26, 2021, a Dispositional Hearing was held. Counsel for

Appellant failed to appear for the Dispositional Hearing, and no objections were raised.

      {¶18} On February 26, 2021, Appellant filed a Motion to Dismiss arguing the trial

court failed to conduct the dispositional hearings within the 90-day statutory timeframe

required by R.C. §2151.35(B)(1).

      {¶19} On March 4, 2021, the Court denied Appellant's Motion to Dismiss.

      {¶20} On April 5, 2021, Appellant filed a timely Notice of Appeal.

      {¶21} Appellant failed to timely file an Appellate Brief.

      {¶22} On May 19, 2021, Counsel for KCDJFS filed a Motion to Strike Appellant's

untimely brief and to Dismiss this Appeal.

      {¶23} On May 27, 2021, Counsel for KCDJFS filed a Motion to Terminate the

protective supervision order and close the case with the agreement of Appellant.

      {¶24} On June 1, 2021, the trial court granted the Motion to Terminate.

      {¶25}   Appellant-Mother assigns the following error for review:

                                   ASSIGNMENT OF ERROR

      {¶26} “I.    THE COURT ERRED IN DECLINING TO DISMISS THE CASE

WITHOUT PREJUDICE.”
Knox County, Case Nos. 20 CA 000007 and 20 CA 000008                                           5


                                                      I.

       {¶27} In her sole assignment of error, Appellant-Mother challenges the trial court’s

decision denying her motion to dismiss these juvenile cases for failure to hold the

dispositional hearing within 90 days.

                                               Mootness

       {¶28} “The doctrine of mootness is rooted in the ‘case’ or ‘controversy’ language

of Section 2, Article III of the United States Constitution and in the general notion of judicial

restraint.” James A. Keller, Inc. v. Flaherty (1991), 74 Ohio App.3d 788, 791, 600 N.E.2d

736.

       {¶29} “While Ohio has no constitutional counterpart to Section 2, Article III, the

courts of Ohio have long recognized that a court cannot entertain jurisdiction over a moot

question.” Id. “It is not the duty of the court to answer moot questions,” so if during the

course of a proceeding “an event occurs, without the fault of either party, which renders

it impossible for the court to grant any relief,” the court will refuse to rule on the moot

question. Miner v. Witt (1910), 82 Ohio St. 237, 92 N.E. 21, syllabus. See also Tschantz

v. Ferguson (1991), 57 Ohio St.3d 131, 133, 566 N.E.2d 655 (stating “[n]o actual

controversy exists where a case has been rendered moot by an outside event”). Lingo v.

Ohio Cent. R.R., Inc., 10th Dist. No. 05AP–206, 2006–Ohio–2268, ¶ 20, quoting Grove

City v. Clark, 10th Dist. No. 01AP–1369, 2002–Ohio–4549, ¶ 11 (concluding an action is

moot when it does not involve an “ ‘actual genuine, live controversy, the decision of which

can definitely affect existing legal relations' ”).

       {¶30} “The duty of this court, as of every judicial tribunal, is to decide actual

controversies by a judgment which can be carried into effect, and not to give opinions
Knox County, Case Nos. 20 CA 000007 and 20 CA 000008                                       6


upon moot questions or abstract propositions, or to declare principles or rules of law which

cannot affect the matter in issue in the case before it.” (Internal quotation marks and

citations omitted.) State ex rel. Eliza Jennings, Inc. v. Noble (1990), 49 Ohio St.3d 71, 74,

551 N.E.2d 128.

      {¶31} In the case before us, KCJFS filed a motion on May 27, 2021, to vacate the

prior order of Protective Supervision and grant custody to Mother, which was granted by

the trial court on June 1, 2021, therein terminating KCJFS’ involvement.

      {¶32} Based on the above actions by KCJFS and the trial court, we find there is

no longer an actual controversy presented by Appellant's appeal of the trial court's March

4, 2021, decision, and therefore Appellant’s appeal has been rendered moot.

      {¶33} The appeal from the decision of the Knox County Common Pleas Court,

Juvenile Division, is sua sponte dismissed.


By: Wise, John, J.

Gwin, P. J., and

Wise, Earle, J., concur.



JWW/kw 0921